DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
	Examination of this application has passed from Bin Shen, AU 1653, to Fred Reynolds, AU 1658.

Election/Restrictions
Applicant’s election without traverse of group I (method of generating a library) and selection of the polypeptide for modification in the reply filed on 8 Aug, 2022 is acknowledged.
	Applicants have elected methods of selecting a peptide to modify to generate a library.  A search was conducted for this invention, and a reference was discovered that anticipated at least one claim.  As a result, claims 1-5 were examined, and claims 6-15 have been withdrawn from consideration.

Claims Status
Claims 1-15 are pending.
Claims 6-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 Aug, 2022.

Drawings
The drawings are objected to because 1) there are sequences described in the drawings without the associated SEQ ID numbers (note fig 3) and some drawings require color to be interpreted (note figs 5, 8, and 10).  The MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or the brief description of the drawings” (MPEP 2422.02).  In addition, the brief description of the drawings describes how different points are emphasized using color, but unless applicants have successfully petitioned for color drawings, the drawings are all black and white. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because they read on an abstract idea.

The Supreme Court has given a three part test for patent eligibility:

Are the claims directed to a process, machine, manufacture, or composition of matter?
2a)	If step 1 is passed, does a judicial exception apply?
2b)	If a judicial exception applies, is there something beyond the judicial exception?

Applying the test
1) 	The claims are drawn to a method, passing the first test.
2a)	The claims read on an abstract idea.  Claim 1 has two steps; 1) identify a peptide fragment of an antimicrobial peptide, with some structural limitations on the fragment and 2) generate a peptide library.  There is no requirement that the library be actually synthesized; it could exist only in a computer memory, for example.  The first step is entirely mental; this is the common abstract concept of searching a list for matches.  The second step is mental manipulation with a vague set of considerations (varying the hydrophobicity and charge of residues comprising the peptide fragment).  The claim limitations can be met by searching a list of compounds on paper and writing down variants, or doing something similar in a computer.  
2b)	There appear to be no factors beyond the judicial exception.  This invention does not make a computer run better, nor is it required to produce something tangible.  Thus, these claims lack patent eligibility.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims dependent on it, requires a selection of a peptide fragment comprising at least 25% hydrophobic residues, preferably between 40 and 60% hydrophobic residues.  The issue is the term “preferably.”  It is not clear if this is a claim limitation or not.

second rejection
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires identifying a fragment with a certain number of hydrophobic residues.  However, applicants have not defined the term “hydrophobic”.  The specification clearly states that Val, Leu, Ile, Phe, Trp, Gly, Ala, and Met are hydrophobic, but does not describe such residues as Pro or Tyr as either hydrophobic or not.  This is complicated by the fact that applicants have explicitly stated that Gln and Asn are polar residues (paragraph 132), which is presumably not hydrophobic.  Yet Pliska et al (J. Chrom. (1981) 216 p79-92) shows that Gln is more hydrophobic than Gly , and is, within the measurement’s accuracy, the same as Asn (table II, p87).  .  This is complicated by the fact that there is no requirement that the fragment consist of the canonical 20 amino acids; there could be post translationally modified or non-standard amino acids.  This means that there is a genus of amino acids where it is not clear if they are considered hydrophobic or not for consideration if an embodiment meets this claim limitation.

third rejection
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and claims dependent on it, requires at least about 25% hydrophobic amino acids.  About is defined as values within 10%, preferably 5%, and more preferably within 2% (paragraph 135).  As there are multiple definitions of “about,” the amount of play this lends the claims is unclear.  Please note that merely deleting the term “about” will not overcome the rejection; applicants have stated that all numeric values are understood to be modified by the adjective (paragraph 134).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etayas et al (Curr. Topics Med. Chem. (2015) 16(2) p220-241).

	Etayash et al discuss bacteriocin structure activity relationships (title).  A number of different bacteriocins are discussed, including class I, class II, and class III bacteriocins (table 1, 7th page).  Examples are given of modification of Nisan A (fig 1).  Note that the reference mentions truncating this peptide at position 22, where it has 3 positive charges (N-terminus, K12, and K22, i.e. a cluster of positively charged residues) and a mess of hydrophobic amino acids (I1, A3, I4, L6, A7, G10, A11, G14, A15, L16, M17, G18, A19, and M21), and other amino acids that are non-standard (and are not clearly hydrophobic or hydrophilic) (identify a peptide fragment of an antimicrobial peptide, the peptide fragment comprising a cluster of cationic residues and at least about 25% hydrophobic residues).  A number of modifications ware given, including substitutions of hydrophobic amino acids for lysine, and hydrophobic amino acids for other hydrophobic amino acids (fig 1, p11) (generating a peptide variant library based on the peptide fragment by varying a hydrophobicity and charges of residues comprising the peptide fragment).  Thus, this reference anticipates claim 1.  Note that nisin is naturally occurring (table 1, p7), so all the amino acids, are naturally occurring (even if some of them are not the canonical 20), anticipating claim 3.  Nisin is also a class 1 bacteriocin (table 1, p7), anticipating claim 5.  A similar experiment describing modification of pediocin, a sequence with no post-translational modifications, is discussed (fig 8, p35, top of page), anticipating claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Etayas et al (Curr. Topics Med. Chem. (2015) 16(2) p220-241) in view of Fjell (PhD thesis (2009) University of British Columbia).

The teachings of Etayas et al were given above, and will not be repeated here.  Please note that this reference anticipates claims 1 and 3-5.
The difference between this reference and the remaining claim is that Etayas et al does not discuss searching a database.
Fjell discusses chemoinfomatic methods of finding antimicrobial peptides (title).  A database of gene encoded antimicrobial peptides was run against a second database to find additional sequences (p2, 2nd paragraph, p24, 1st paragraph, continues to p25) (querying a data structure comprising known or putative protein coding sequences, or translated amino acid sequences derived therefrom, using a query input comprising at least a portion of a known or putative” sequence).  Afterwards, the peptides are subject to in silico modification to identify variants (p25, 2nd paragraph).  Amino acids can be added, deleted, replaced, or truncated (p17, 2nd paragraph).  This reference discusses using databases to find additional sequences, and modifying them.
Therefore, it would be obvious to use the search of Fjell on the sequences of Etayas et al, to find additional sequences.  As both references are discussing antimicrobial peptides, an artisan in this field would attempt this process with a reasonable expectation of success.
Fjell discusses using databases to find additional sequences, while Etayas et al discuss all the other limitations, rendering obvious claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658